Detailed Action
This is the final office action for US application number 16/989,442. Claims are evaluated as filed on October 6, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Valenti, Bayat, Efinger, Tjong, and Mazzei teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the present claims require pivoting of a blade with respect to a handle length while, in contrast, Valenti discloses translation of a sectioned spatula (30, 31, 32) where the blade pivots sectionally with each section creating a different angle with respect to the handle which structures are nowhere found in the claimed limitations and at least two of the sections are pivotally connected together at a fulcrum 33 (Remarks p. 9-10), Examiner agrees that the disclosed inventions of Applicant and Valenti differ; however, the differences are not claimed. Further, Examiner notes that, as claimed, the invention is “comprising” the provided limitations and thus does not preclude the invention from having additional features, as does Applicant’s disclosed invention, which appears contrary to Applicant’s arguments. As noted by Applicant and as clearly shown in Figs. 4 and 5 and described in col. 3 lines 44-51, elements 30, 31, 32 pivot at fulcrum 33 and read on the argued limitations as shown in Figs. 4 and 5. That is, it does not appear that Applicant has identified any claim limitation that Valenti does not read upon. In the interest of clarity and summarizing, as detailed in the rejections on pages 6-8 of the non-final office action and below, Valenti discloses a handle (10, 30, 2); a blade (11, 31, 12, 32); and a guide linkage (29, 19, 9, 8, 17) constraining the blade to move in a designated path traveled along a first plane (Figs. 4 and 5), wherein the blade pivots about a fulcrum (33) positioned on the first plane where the handle and the blade intersect (as defined, Figs. 4 and 5), the pivoting causing a plurality of inclination angles between a blade length and a handle length on the first plane (Figs. 4 and 5, col. 3 lines 45-50 disclose handle portion 30 and blade portions 31, 32 pivoting with respect to fulcrum 33) and thus reads on the claimed invention.
With regards to Applicant’s argument that the present claims require a single blade traveling in a plane with respect to the handle length while maintaining a constant angle between blade and handle (Remarks p. 10-11), Examiner disagrees. Instead, claim 1 is drawn to “A laryngoscope”, i.e. a product/device, comprising inter alia: “a blade movably coupled to the handle and projecting from the front side of the handle proximate the distal end of the handle” … “a mechanism for moving the blade relative to the handle,” … “the mechanism further comprising: a guide linkage constraining the blade to move in at least one predetermined path relative to the handle, wherein the at least one predetermined path is selected from a group consisting of:” … “a third designated path traveled along a second plane by the blade, the second plane horizontally bisecting a blade length, wherein during the travel the blade pivots about an axis through a handle length while maintaining a constant angle to the handle”. That is, review of claim 1 (and subsequently claim 12) does not show the argued method or an invention limited to single blade. Instead, claims 1 and 12 provide a device comprising a handle, a blade, and a mechanism with a guide linkage able to move and constrain the motion of the blade a particular path.
With regards to Applicant’s argument that Bayat discloses a device for expanding and retracting tissue during surgical procedures and the presently claimed embodiments are not suitable for such processes (Remarks p. 11), Examiner notes that such has not been asserted, the relevancy of such statements is unclear, and a method has not been claimed nor has an intended use been claimed. As detailed below and on pages 8-10 of the non-final office action dated July 6, 2022, the device of Bayat reads on the claimed invention. 
With regards to Applicant’s argument that present embodiments are used for placing the instrument into an airway and the tool of Bayat would not been appropriate for such procedures as the expanding blades would block the airway and thus Bayat should not be applied to the presently claimed limitations (Remarks p. 11), Examiner notes that such has not been claimed. Further, no intended use has been claimed, no structural features or functional capabilities have been claimed that differentiate from the tool of Bayat, and it appears that Applicant’s arguments are making assumptions regarding the unclaimed airway relative to the tool of Bayat that are not claimed. 
With regards to Applicant’s argument that present claims require translating a single blade along the handle length while maintaining a constant angle between blade and handle and Efinger discloses spreading of blades to separate tissue (Remarks p. 11-12), Examiner notes that the argued translating a single blade along the handle length while maintaining a constant angle between blade and handle is not claimed. As detailed above and below, claim 1, and similarly claim 10, are drawn to a product/device and not a method. Further, no limitations are provided to restrict the blade to a single blade and the statement regarding usage of Efinger does not appear to have a relevance to Applicant’s argument as no usage or intended usage or restrictive functional capabilities are claimed. That is, claims 1 and 10 provide a device comprising a handle, a blade, and a mechanism with a guide linkage able to move and constrain the motion of the blade a particular path.
With regards to Applicant’s argument that Efinger suffers from the same deficiency as Bayat as directed to spreadable endoscopic interventions not toward navigating an airway as contemplated by the present claims (Remarks p. 12), Examiner again notes that navigating an airway as not contemplated by the present claims as such is not claimed. In the interest of clarity, Examiner reminds Applicant the rejections provided are drawn to a broadest reasonable interpretation of the claimed invention. All arguments to unclaimed subject matter do not reflect the scope of the claims and therefore do not apply to the rejection provided. Thus, if Applicant desires for these features to be considered as part of the claimed invention, then these features need to be amended into the claims.
With regards to Applicant’s argument that it is not reasonable to recharacterize the cited reference to an abstraction that does not account for critical elements of the cited reference (Remarks p. 12), Examiner notes that the argument is completely unclear. That is, the art has not been ‘abstracted’ and critical elements of cited references are not unaccounted for and this assertion does not appear to be relevant to the content or purpose of an office action. Instead, as detailed above and below, the claims provided by Applicant have been considered and read on the claimed inventions as detailed above and below.
With regards to Applicant’s argument that present claim require transversely moving a single blade bisected by a plate along the handle length while maintaining a constant angle between blade and handle (Remarks p. 12-14), Examiner disagrees. As detailed above and below, claim 1, and similarly claim 13, are drawn to a product/device and not a method. Further, no limitations are provided to restrict the blade to a single blade. That is, claims 1 and 13 provide a device comprising a handle, a blade, and a mechanism with a guide linkage able to move and constrain the motion of the blade a particular path.
With regards to Applicant’s argument that Tjong discloses two blades and a handle that are movably separable relative to one another to create space in an airway (Remarks p. 12-14), Examiner notes that such is not precluded by any claim limitations and thus appears to be irrelevant to the rejections below and those of the non-final office action dated November 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recites/recite the limitation "the first plane" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a second designated path traveled along [[the]]a first plane by the blade”.
Claim(s) 1 recites/recite the limitation "the plane" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a fulcrum positioned on the first plane where”.
Claim(s) 1 recites/recite the limitation “the blade length” in line 19, “the handle length” in line 19, and "the plane" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “a plurality of inclination angles between [[the]]a blade length and [[the]]a handle length on the first plane”.
Claim(s) 1 recites/recite the limitation “the blade length” in line 24.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “horizontally bisecting [[the]]a blade length,”.
Claim(s) 1 recites/recite the limitation “the handle length” in line 25.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “about an axis through [[the]]a handle length while maintaining”.
Claim(s) 1 recites/recite the limitation “the handle length” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “transversely relative to [[the]]a handle length,”.
Claim(s) 1 recites/recite the limitation “the second plane” in line 28.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “traveled along [[the]]a second plane by the blade,”.
Claim(s) 1 recites/recite the limitation “the axis.” in line 31.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “blade moves transversely toward or away from [[the]]an axis.”.
Claim(s) 10 is/are unclear with regards to “a blade length” in line 9 and if such is intended to refer to or be in addition to that of lines 8-9. Examiner is interpreting this as referring to, and suggests amending as, “during the travel an angle between the handle length and [[a]]the blade length remains constant while the blade translates along the handle length”.
Claim(s) 2-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valenti (US 5,584,795).
As to claim 1, Valenti discloses a laryngoscope (1, abstract) comprising: a handle (10, 30, 2) having a front side (left side as shown in Fig. 1), a proximal end (bottom portion as shown in Fig. 1), and a distal end (top portion as shown in Fig. 1); a blade (11, 31, 12, 32) movably coupled to the handle (Figs. 2, 3, and 5) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1-5); and a mechanism (29, 19, 9, 8, 17, 6, 16, 6, 5, 15, 23, 24) capable of moving the blade relative to the handle (col. 3 line 3 – col. 4 line 8), wherein the mechanism is responsive to manual input by a user (via switches 23 and 24, Fig. 4, col. 3 lines 29-30), the mechanism further comprising: a guide linkage (29, 19, 9, 8, 17) constraining the blade to move in at least one predetermined path relative to the handle (Fig. 5), wherein the at least one predetermined path consists of: a second predetermined path (Figs. 4 and 5) wherein the second predetermined path comprises a second designated path traveled along a first plane by the blade (Figs. 4 and 5), wherein the blade pivots about a fulcrum (33) positioned on the first plane where the handle and the blade intersect (as defined, Figs. 4 and 5), the pivoting causing a plurality of inclination angles between a blade length and a handle length on the first plane (Figs. 4 and 5, col. 3 lines 45-50 disclose handle portion 30 and blade portions 31, 32 pivoting with respect to fulcrum 33).
As to claim 2, Valenti discloses that the mechanism further comprises a finger actuated turn knob (switches 23 and 24, Fig. 4, col. 3 lines 29-30). 
As to claim 3, Valenti discloses that the mechanism further comprises a finger actuated slider (switches 23 and 24, Fig. 4, col. 3 lines 29-30)). 
As to claim 4, Valenti discloses a light source (13, Figs. 1 and 3-5, col. 4 lines 41-44, col. 5 lines 2-3) capable of operating to project light from the laryngoscope (Figs. 1 and 3-5, col. 4 lines 41-44).
As to claim 6, Valenti discloses that the light source is in the blade (Figs. 1 and 3-5). 

As to claim 11, Valenti discloses a laryngoscope (1) comprising: a handle (10, 30, 2) having a front side (left side as shown in Fig. 1), a proximal end (bottom portion as shown in Fig. 1), and a distal end (top portion as shown in Fig. 1); a blade (11, 31, 12, 32) movably coupled to the handle (Figs. 2, 3, and 5) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1-5); and a mechanism (29, 19, 9, 8, 17, 6, 16, 6, 5, 15, 23, 24) capable of moving the blade relative to the handle (col. 3 line 3 – col. 4 line 8), wherein the mechanism is responsive to manual input by a user (via switches 23 and 24, Fig. 4, col. 3 lines 29-30), the mechanism further comprising: a guide linkage (29, 19, 9, 8, 17) constraining the blade to move in a designated path traveled along a plane by the blade (Figs. 4 and 5), the plane vertically (the vertical direction as oriented in Fig. 4+) bisecting a handle length (Figs. 4 and 5), wherein the blade pivots about a fulcrum (33) positioned on the plane where the handle and the blade intersect (as defined, Figs. 4 and 5), the pivoting causing a plurality of inclination angles between a blade length (Figs. 4 and 5) and the handle length on the plane (Figs. 4 and 5, col. 3 lines 45-50 disclose handle portion 30 and blade portions 31, 32 pivoting with respect to fulcrum 33).

Claim(s) 1, 3-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat (US 2008/010887).
As to claim 1, Bayat discloses a laryngoscope (100, ¶27, 38, 39 and 44) comprising: a handle having (102, 110) a front side, a proximal end, and a distal end (Figs. 1 and 3); a blade (112) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (124, cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38, ¶38) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶s37 and 38), wherein the mechanism is responsive to manual input by a user (via 124, ¶s 37 and 38), the mechanism further comprising: a guide linkage (cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 1 and 2), wherein the at least one predetermined path consists of: a third predetermined path (Figs. 1 and 2) wherein the third predetermined path comprises a third designated path traveled along a second plane by the blade (Figs. 1 and 2), the second plane horizontally bisecting a blade length (Figs. 1 and 2), wherein during the travel the blade pivots about an axis through a handle length while maintaining a constant angle to the handle (Figs. 1 and 2). 
As to claim 3, Bayat discloses that the mechanism further comprises a finger actuated slider (124, ¶38). 
As to claim 4, Bayat discloses a light source (120, ¶39) capable of operating to project light from the laryngoscope (¶39).
As to claim 5, Bayat discloses that the light source is in the handle (¶39 discloses 120 at the base of the handle).
As to claim 6, Bayat discloses that the light source is in the blade (¶39 discloses 120 on 112).
As to claim 7, Bayat discloses that a camera (136, ¶s 17 and 44) capable of operating to record an environment of the blade (Fig. 7, ¶s 17 and 44). 
As to claim 8, Bayat discloses that the camera is in the handle (Fig. 7, ¶44). 

As to claim 12, Bayat discloses a laryngoscope (100, ¶27, 38, 39 and 44) comprising: a handle having (102, 110) a front side, a proximal end, and a distal end (Figs. 1 and 3); a blade (112) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (124, cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38, ¶38) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶s37 and 38), wherein the mechanism is responsive to manual input by a user (via 124, ¶s 37 and 38), the mechanism further comprising: a guide linkage (cam and follower, gear arrangement (such as a rack and pinion), four-bar mechanism, lever, electric motor, hydraulic or pneumatic actuator, or other method known in the art as disclosed in ¶38) constraining the blade to move in a designated path traveled along a plane by the blade (Figs. 1 and 2), the plane horizontally bisecting a blade length (Figs. 1 and 2), wherein during the travel the blade pivots about an axis through the handle length while maintaining a constant angle to the handle (Figs. 1 and 2). 

Claim(s) 1, 2, 4, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Efinger et al. (US 2007/0060794, hereinafter “Efinger”).
As to claim 1, Efinger discloses a laryngoscope (¶27) comprising: a handle (1, 3) having a front side, a proximal end, and a distal end (Figs. 1 and 2); a blade (4) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (6, coupling structures shown in Figs. 1 and 2) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶30), wherein the mechanism is responsive to manual input by a user (via 6, ¶s 30 and 32), the mechanism further comprising: a guide linkage (coupling structures shown in Figs. 1 and 2) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 1 and 2), wherein the at least one predetermined path consists of a first predetermined path (Figs. 1 and 2), wherein the first predetermined path comprises a first designated path traveled along a first plane by the blade (Figs. 1 and 2), the first plane vertically bisecting a handle length (Figs. 1 and 2), wherein during the travel an angle between the handle length and a blade length remains constant while the blade translates along the handle length (Figs. 1 and 2). 
As to claim 2, Efinger discloses that the mechanism further comprises a finger actuated turn knob (Figs. 1 and 2, ¶s 30 and 32).
As to claim 4, Efinger discloses a light source (¶28) capable of operating to project light from the laryngoscope (¶28).
As to claim 7, Efinger discloses a camera (¶35) capable of operating to record an environment of the blade (Figs. 1 and 2, ¶35). 
As to claim 8, Efinger discloses that the camera is in the handle (Figs. 1 and 2, ¶35). 

As to claim 10, Efinger discloses a laryngoscope (¶27) comprising: a handle (1, 3) having a front side, a proximal end, and a distal end (Figs. 1 and 2); a blade (4) movably coupled to the handle (Figs. 1 and 2) and projecting from the front side of the handle proximate the distal end of the handle (Figs. 1 and 2); and a mechanism (6, coupling structures shown in Figs. 1 and 2) capable of moving the blade relative to the handle (Figs. 1 and 2, ¶30), wherein the mechanism is responsive to manual input by a user (via 6, ¶s 30 and 32), the mechanism further comprising: a guide linkage (coupling structures shown in Figs. 1 and 2) constraining the blade to move in a designated path traveled along a plane by the blade (Figs. 1 and 2), the plane vertically bisecting a handle length and a blade length (Figs. 1 and 2), wherein during the travel an angle between the handle length and the blade length remains constant while the blade translates along the handle length (Figs. 1 and 2). 

Claim(s) 1, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tjong (US 2006/0247496).
As to claim 1, Tjong discloses a laryngoscope (700, Figs. 22-24C) comprising: a handle (portion of 703 shown at the right end of 703 and mostly vertical in Fig. 22) having a front side, a proximal end, and a distal end (Fig. 22); a blade (702) movably coupled to the handle (Figs. 22-24D) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 22); and a mechanism (715, 716, 791s, 720, portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-23) capable of moving the blade relative to the handle (Figs. 24A-24C, ¶154), wherein the mechanism is responsive to manual input by a user (via portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-24C, ¶154), the mechanism further comprising: a guide linkage (715, 716, 791s, 720) constraining the blade to move in at least one predetermined path relative to the handle (Figs. 22-23), wherein the at least one predetermined path consists of: a fourth predetermined path extending transversely relative to a handle length (Figs. 22-24C), wherein the fourth predetermined path further comprises a fourth designated path traveled along a second plane by the blade (Figs. 22-24C), wherein during the travel an angle between the handle length and the blade length remains constant while the blade moves transversely toward or away from an axis (Figs. 22-24C). 
As to claim 3, Tjong discloses that the mechanism further comprises a finger actuated slider (Figs. 22-24C).  

As to claim 13, Tjong discloses a laryngoscope (700, Figs. 22-24C) comprising: a handle (portion of 703 shown at the right end of 703 and mostly vertical in Fig. 22) having a front side, a proximal end, and a distal end (Fig. 22); a blade (702) movably coupled to the handle (Figs. 22-24D) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 22); and a mechanism (715, 716, 791s, 720, portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-23) capable of moving the blade relative to the handle (Figs. 24A-24C, ¶154), wherein the mechanism is responsive to manual input by a user (via portion of 702 shown at the right end of 703 and mostly vertical in Fig. 22, Figs. 22-24C, ¶154), the mechanism further comprising: a guide linkage (715, 716, 791s, 720) constraining the blade to move in a designated path traveled along a plane by the blade (Figs. 22-24C), the plane horizontally bisecting a blade length (Figs. 22-24C), wherein during the travel an angle between the handle length and the blade length remains constant while the blade moves transversely toward or away from an axis through a center of the blade (Figs. 22-24C). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valenti in view of Mazzei et al. (US 2003/0181789, hereinafter “Mazzei”).
As to claim 9, Valenti discloses the invention of claim 7.
Valenti is silent to the camera is in the blade. 
Mazzei teaches a laryngoscope (Fig. 2) comprising: a handle (135, 120A) having a front side, a proximal end, and a distal end (Fig. 2); a blade (125) movably coupled to the handle (¶17) and projecting from the front side of the handle proximate the distal end of the handle (Fig. 2); a light source (light of 130B as disclosed in ¶17, ¶17); and a camera (140 of 130B, Fig. 2, ¶17) capable of operating to record an environment of the blade (¶s 16 and 17); wherein the camera is in the blade (Fig. 2, ¶17).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the blade as disclosed by Valenti by adding a camera as taught by Mazzei in order to enable the user to capture an image of the airway passage and transmit that image for display at a remote viewing device so that the medical professional can then use the displayed image to guide an endotracheal tube into the patient's airway passage (Mazzei ¶s 16 and 17). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775